REcE\\/Eo

D,~.,.. \ . 2013 9 \/ UNITED sTAT_Es DISTRICT CoURT
"°“ WESTERN DISTRICT oF LoUlsIANA

wesi§¢§‘:§t%i:igi§&c§§§§‘“ " LAFAYETTE DlVIsIoN
UNITED STATES oF AMERICA * CRIMINAL No. 6;17-CR-117
VERSUS * JUDGE DRELL
RAYMUNDo PIZANo-MONTES * MAG. IUDGE WHITEHURST
JUDGMENT

This matter Was referred to United States Magistrate Judge Carol B.
Whitehurst for report and recommendation After an independent review of the
record, and noting the defendant’s Waiver of any objections, this Court concludes
that the Magistrate Judge’s report and recommendation is correct and adopts the
findings and conclusions therein as its oWn. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance With
the terms of the plea agreement filed in the record of these proceedings, the guilty
plea of the defendant, DAVID PIZANO-MONTES, is ACCEPTED and he is
finally adjudged guilty of the offenses charged in Count One and Count Fiye of the
indictment consistent With the report and recommendation

.“7‘:
AleXandria, Louisiana, this L©day of December, 2018.

    

UNITED STATES DISTRICT JUDGE

